Citation Nr: 0913535	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from May 1938 to 
August 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The Board notes that the issues perfected on appeal 
are those reflected on the title page of this Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's February 2008 VA Form 9, he indicated that 
he wanted a hearing at the RO before a Veterans Law Judge 
(VLJ).  As the Veteran has not been afforded the requested 
Travel Board hearing, and there is no indication that he has 
withdrawn his request or otherwise waived his right to a 
Board hearing; the requested hearing must be scheduled.  See 
38 C.F.R. § 20.700 (2008).  It is noted that a letter to his 
representative indicated that he could not attend any VA 
examination, but a hearing is not mentioned.

Accordingly, these matters are REMANDED for the following 
action:

1.  The AMC/RO should schedule the 
Veteran for a hearing before a VLJ at the 
RO (a Travel Board hearing) in accordance 
with applicable provisions.  The Veteran 
and his representative should be told of 
the time and place to report.  If he 
decides he does not want this hearing, he 
should withdraw the request in writing to 
the RO.

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case. The 
appellant need take no action unless 
otherwise notified.  The appellant may 
present additional evidence or argument 
while the case is in remand status at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




